Citation Nr: 1201432	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) for the period between January 31, 2008 and August 16, 2008? 

2.  What initial evaluation is warranted for PTSD since August 16, 2008? 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and M.B., his sister



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1968 to September 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision of the Department of Veterans Affairs (VA) San Diego, California, Regional Office (RO); from October 2008 and August 2009 rating decisions by the Nashville, Tennessee, RO.  The July 2008 rating decision granted entitlement to service connection for posttraumatic stress disorder and assigned an initial 10 percent evaluation, effective January 31, 2008.  The appellant appealed.  In an October 2008 rating decision, an RO continued the 10 percent evaluation.  In an August 2009 rating decision a 30 percent rating was granted, effective from January 31, 2008.  The appellant has continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise). 

In November 2011, the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.  

Below, the Board decides the initial rating warranted for the rating period through August 8, 2008.  The initial rating warranted for the period since August 8, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDING OF FACT

Resolving reasonable doubt in the appellant's favor, between January 31 and August 8, 2008, the appellant's posttraumatic stress disorder was manifested by symptoms that produced occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the requirements for an initial evaluation of 50 percent, but no higher, for PTSD were met between January 31 and August 8, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, to include obtaining the records associated with his award of benefits by the Social Security Administration, and as warranted by law, affording a VA examination.  38 C.F.R. § 3.159(c). 

The Board finds that the appellant was provided the opportunity to present pertinent evidence and testimony at all stages of the claims process.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159(c). 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the appellant's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126. 

The applicable rating criteria provide that PTSD which manifests with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships, warrants a 50 percent rating.  Id.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  A global assessment of functioning score of scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

After reviewing the evidence of record, the Board finds that an initial evaluation of 50 percent, but no higher, is warranted for service-connected PTSD between January 31 to August 8, 2008. 

Post-service treatment records of January 2008 show that the Veteran was diagnosed with PTSD.  The record further reflects that the Veteran had been taking Prozac for a long time.  In January 2008, the dose of his psychiatric medication was increased, and he was given a prescription to help him sleep.

The Veteran was afforded a VA examination in August 2008.  At the time, he reported impaired sleep with flashbacks and nightmares of the traumatic combat events.  He reported experiencing sweating, increased heart rate, shortness of breath and tremors with his flashbacks.  He reported intrusive recollections and avoidance tendencies.  He presented with loss of interest and stated he tends to stay around the house.  He reported being close to most members of his family; however, he had become estranged from most of his friends.  The examiner noted that the appellant did not describe any restrictive affect, but the Veteran acknowledged difficulty concentrating.  He reported hypervigilance and exaggerated startle response.  He reported that while he experienced anger, he had been able to control his impulse.  He did not endorse any suicidal or homicidal thoughts except a suicidal thought when his second wife left him.  However, he has not had any suicidal attempts.  He reported last being employed 2-3 years before but no longer works due to his cardiac condition.  He reported being married 4-5 times and noted his marriages broke up due to his "roaming."  He reported being married to his current wife for 10 years and having been with her for 25years.  He further reported severe feelings of guilt.  He acknowledges using alcohol, and reported drinking a case of beer per week.

Mental status examination showed the Veteran had adequate grooming and hygiene.  He had fluent and articulate speech with normal rate and tone.  He was cooperative and he described his mood as pretty good.  Affect was consistent with his mood.  There was no evidence of suicidal or homicidal ideation.  He was oriented in all spheres and he had no paranoid ideations.  He did not describe any recent panic attacks or violent acts.  His thought process was goal-directed, logical and coherent.  The examiner noted there were no signs of psychosis and there were no reported hallucinations, delusions or ideas of reference.  His short-term memory was mildly impaired.  The examiner reported the Veteran had trouble sleeping with nightmares a couple of times per week.  

The examiner found that the Veteran had severe impairment from both social and occupational functioning due to his PTSD symptoms.  The effects of his symptoms resulted in social isolation, irritability, lack of interest, poor concentration and distractibility.  He was assigned a global assessment of functioning score of 50.  The examiner explained that the assigned global assessment of functioning score represented severe impairment in functioning socially as shown by his reported few friends, difficulty sleeping, flashbacks with psychological reactivity and attempts to avoid thoughts of his military duty trauma by isolating himself from others.  

The Board finds that after resolving reasonable doubt in the appellant's favor, a 50 percent disability rating best approximates the Veteran's symptoms for the period between January 31 and August 8, 2008.  As noted above, during this period, the evidence demonstrates flashbacks with psychological reactivity, nightmares, short-term memory impairment, disturbances in motivation and mood, sleep impairment, isolation, irritability, avoidance, lack of interest, and poor concentration.  The evidence does not, however, demonstrate symptoms such as suicidal ideation, obsessional rituals which interfered with routine activities; intermittently illogical, obscure or irrelevant speech; near continuous panic or depression affecting the ability to function independently, spatial disorientation, or any evidence that he was neglecting his personal appearance. 

While the Board notes the report states the Veteran was isolated from others and had few friends, the report also notes he maintained a close relationship with his family and had been with his wife for 25 years.  While unemployed, the Veteran stated his unemployability was due to his cardiac condition and not his posttraumatic stress disorder.  Hence, as a whole, the Veteran's inability to establish and maintain effective social and work relations described in the 70 percent rating criteria has not been established by the evidence of record. 

While some social and occupational impairment is conceded, the extent of such impairment is properly reflected by a 50 percent evaluation for the term from January 31 to August 8, 2008.  The Veteran's global assessment was noted to be 50 demonstrating serious symptoms.  Moreover, the examiner characterized his social impairment as severe.  In all, the preponderance of the evidence shows social impairment with reduced reliability and productivity.  Accordingly a 50 percent disability rating is assigned for the period from January 31, 2008 to August 8, 2008.  

In adjudicating the appeal for an initial compensable rating the Board considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (claims for higher evaluations include a claim of entitlement to a total rating based on individual unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed that his service connected PTSD prevents him from obtaining and/or maintaining employment.  While the Veteran is unemployed, he has stated that his unemployability is due to his cardiac condition and not his PTSD.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a total disability evaluation based on individual unemployability due to service connected disorders.

Finally, the symptoms presented by the Veteran's posttraumatic stress disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's posttraumatic stress disorder necessitated frequent hospitalization, or has caused a marked interference with employment during the period addressed.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A 50 percent rating, but not higher, for posttraumatic stress disorder from January 31 to August 8, 2008, is granted subject to the laws and regulations governing the award of monetary benefits 


REMAND

At the videoconference hearing of November 2011the Veteran testified that his PTSD symptoms had worsened since his last VA examination in August 2008.  He specifically testified that he experienced panic attacks with more frequency and was more isolated.  He further testified he avoided crowds.  His wife testified he had gained 50 pounds as he no longer engaged in any physical activities but rather just stayed home all day.  Thus, while the evidence was sufficient to determine the severity of the Veteran's PTSD until the time of his last VA examination in August 2008, additional evidence must be gathered in order to determine the current severity of the appellant's posttraumatic stress disorder since August 8, 2008. 

Given the contention that the appellant's symptoms warrant a higher disability rating, the potential availability of more medical information for evaluation by an examiner, and the fact that the Veteran has not been examined by VA in over two years, the Board finds that a new examination is in order.  See 38 C.F.R. § 3.326.  Additionally, any additional treatment records after May 2010 should be obtained so that the an informed determination as to the present severity of the Veteran's PTSD may be made. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file, to include mental health records dated since May 2010 from the Knoxville VA medical center.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Thereafter, the AMC/RO should schedule the Veteran for a new examination with a psychiatrist.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest Automated Medical Information Exchange (AMIE) worksheets for psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his posttraumatic stress disorder.  The examiner must provide an opinion concerning the degree of social and industrial impairment resulting from posttraumatic stress disorder, to include whether posttraumatic stress disorder alone renders him unemployable. 

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided for posttraumatic stress disorder, with an explanation of the significance of the score assigned.  A written rationale for all opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  Thereafter, the RO should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


